Citation Nr: 0621673	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure or as secondary to 
service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for a disorder of the 
prostate, to include as due to herbicide exposure.

5.  Entitlement to service connection for peptic ulcer 
disease, to include as due to herbicide exposure or as 
secondary to service-connected PTSD.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.  Service in Vietnam is indicated by the evidence 
of record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the service connection 
claims listed above.  The RO also established service 
connection for bilateral hearing loss, assigning an initial 
noncompensable (zero percent) disability rating.  

Remanded issues

As addressed in the REMAND portion of the decision below, the 
issues of entitlement to service connection for a prostate 
disorder and peptic ulcer disease, as well as the claim for 
an initial compensable rating for hearing loss, are REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.


Issues not on appeal

The record reflects the RO addressed additional issues during 
the course of appeal, to include entitlement to increased 
disability ratings for service-connected PTSD and tinnitus 
and entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
However, in his January 2004 VA Form 9 [Appeal to the Board] 
the veteran stated that he was appealing the decisions 
denying service connection for chloracne, hypertension, 
respiratory problems, prostate problems, and peptic ulcer 
disease.  He also provided arguments in support of a 
compensable rating for his hearing loss.  No reference was 
made to the PTSD, tinnitus, or TDIU claims.  

Although subsequent statements from the veteran's accredited 
representative in June 2004 and June 2006 referred to the 
PTSD claim as an appellate issue, no timely substantive 
appeal was received as to any of those three issues within 
the time period prescribed by law.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2005).  Consequently, none 
of those issues are currently on appeal.

In his January 2004 VA Form 9, the veteran also advanced 
arguments regarding service connection for bruxism, 
degenerative joint disease of the spine, and porphyria 
cutanea tarda.  However, none of these claims were actually 
addressed by the RO the September 2002 rating decision or any 
other RO rating action prior to January 2004.  Those claims 
were subsequently denied by a March 2004 rating decision.  
Nothing in the record indicates the veteran submitted a 
timely NOD as to the January 2004 decision.  [The Board 
wishes to make it clear that a NOD must be filed after a 
rating action; it cannot be legitimately be filed before.  
See 38 U.S.C.A. § 7105; see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).]  Thus, those issues are not before of 
the Board.

The March 2004 RO rating decision also denied service 
connection for a dysthymic disorder.  The veteran has not 
expressed disagreement as to that decision.  That issue, too, 
is not on appeal.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of 
Vietnam.

2.  The competent medical evidence reflects the veteran 
currently has chloracne due to presumed in-service herbicide 
exposure.

3.  The competent medical evidence does not reflect that the 
veteran currently has hypertension.

4.  The veteran's current respiratory disorder was first 
diagnosed many years after service, and the evidence does not 
serve to  relate such disability to his military service, 
including presumed exposure to herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  Service connection is warranted for chloracne.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2005).

2.  Service connection is not warranted for hypertension.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310 (2005).

3.  Service connection is not warranted for a respiratory 
disorder.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for chloracne, 
hypertension and a respiratory disorder, which he contends 
developed due to in-service herbicide exposure.  He has also 
contended that hypertension developed secondary to his 
service-connected PTSD.  As mentioned in the Introduction, 
the veteran's prostate, peptic ulcer disease, and hearing 
loss claims will be remanded for additional development.  

With respect to the other issues on appeal, after careful 
consideration of the record, and for the reasons stated 
below, the Board concludes that service connection is 
warranted for chloracne, but that service connection must be 
denied for hypertension and a respiratory disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

Here, the veteran was sent VCAA notice in the form of a 
letter dated in March 2001.  For the reasons detailed below, 
the Board finds that, through this letter, the veteran has 
been amply informed of what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  Here, the March 2001 letter addressed 
the requirements to establish service connection for the 
claimed disabilities.  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The March 2001 
VCAA letter indicated VA would obtain relevant records from 
VA or other Federal agency or department, and that they would 
request such records from private sources.  In addition, this 
letter indicated that VA would provide a medical examination 
if it was deemed necessary to make a decision on the 
veteran's claim, and that an examination was scheduled in 
this case.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  Here, the March 2001 letter indicated 
the veteran should identify any relevant evidence he wanted 
VA to request on her behalf, and that she should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
the letter informed the veteran that while VA would request 
private records, it was ultimately his responsibility to make 
sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The March 2001 letter advised the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  
See the March 13, 2001 VCAA letter, page 3.  The Board finds 
that this statement  substantially satisfied the "give us 
everything you've got pertaining to your claim" requirement 
contained in 38 C.F.R. § 3.159(b)(1) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1), veteran status, is not in dispute.  
Element (2), current disability, is in dispute regarding the 
hypertension claim, but not for the remaining issues on 
appeal.  In any event, elements (2) and (3) were addressed by 
the March 2001 letter.  See the march 13, 2001 VCAA letter, 
page 2.  

The Board acknowledges the veteran has not received 
appropriate notice under Dingess as to either element (4) or 
(5).  However, the RO denied the hypertension and respiratory 
disorder claims.  Accordingly, the issue of the appropriate 
disability rating [element (4)] and effective date [element 
(5)] was rendered moot.  Similarly, because the Board is 
denying these claims, there is no need for notice as to 
elements (4) and (5).

With respect to the chloracne claim, the Board finds that 
service connection is warranted for this disability.  The 
Board is confident that in effectuating this grant, the RO 
will provide necessary notification in accord with 
Dingess/Hartman.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The record on appeal includes the veteran's service medical 
records, as well as post-service medical treatment records.  
The veteran has also been accorded VA examinations.  It is 
clear from a review of the file that any and all evidence 
pertinent to the appellate claim is already of record; the 
veteran has not indicated the existence of any relevant 
evidence that has not been obtained or requested.  

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran was provided with ample opportunity to 
submit evidence and argument in support of his claim, and he 
was given the opportunity to present testimony at a hearing 
if he so desired.  However, on his January 2004 VA Form 9 he 
checked the box to indicate he did not want a Board hearing 
in conjunction with his appeal.  He has been, and still is, 
represented by an accredited representative who has indicated 
familiarity with the law and the facts of this case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board will proceed to a decision on the 
merits as to the chloracne, hypertension, and respiratory 
disorder claims.




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - herbicide exposure

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  Agent Orange 
is generally considered a herbicide agent and will be so 
considered in this decision.

Here, the veteran's service records indicate that he did have 
active service in the Republic of Vietnam during the Vietnam 
era.  For example, the record reflects he received the 
Vietnam Campaign Medal and Vietnam Service Medal.  As such, 
it is presumed that he was exposed to herbicides during this 
service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.309(e) (2005).  The presumption applies to 
the following disorders: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, chronic 
lymphocytic leukemia, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 
2).  38 C.F.R. 
§ 3.309(e) (2005); see also 38 U.S.C.A. § 1116(f), as added 
by § 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
(which added diabetes mellitus (Type 2) to the list of 
presumptive diseases related to herbicide exposure).

The Secretary of VA has also determined that that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for the following conditions: hepatobiliary 
cancers; nasopharyngeal cancer; bone and joint cancer; breast 
cancer; cancers of the female reproductive system; urinary 
bladder cancer; renal cancer; testicular cancer; leukemia 
(other than CLL); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (excludes diabetes 
mellitus, type II); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice - Diseases Not Associated 
With Exposure to Certain Herbicide Agents.  68 Fed. Reg. 
27,630-27,641 (May 20, 2003).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
See also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Analysis

As noted above, in order to establish service connection, 
there must be: (1) medical evidence of a current disability; 
(2) evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the in-
service disease or injury and the current disability. See 
Hickson, supra.

Competent medical evidence reflects the veteran has been 
diagnosed with chloracne, to include on an April 2001 VA 
general medical examination.  
Element (1) is therefore met.  The Board notes that chloracne 
in an Agent Orange presumptive disease.  See 38 C.F.R. § 
3.309(e) (2005).

As for element (2), in-service disease or injury, the alleged 
injury is exposure to herbicides.  Such is presumed by law 
and regulation, as was discussed above.  Element (2) is also 
met.

Also as discussed in the law and regulations section above, 
medical nexus between (1) and (2) is presumed, subject to the 
rebuttal provisions contained in 38 C.F.R. § 3.307(d).  

The Board is cognizant of the fact that the veteran was not 
diagnosed with this disability within the presumptive period 
mandated by 38 C.F.R. § 3.307(a)(6)(ii) (2005), which states 
that chloracne or other acneform disease consistent with 
chloracne shall have become manifest to a degree of 10 
percent or more within a year after exposure.  It appears 
that the medical nexus presumption contained in 38 C.F.R. 
§ 3.309(e) has been rebutted.  Indeed, this was the basis for 
the RO's denial of service connection.  

This does not end the Board's inquiry, however.  See Combee, 
supra.
In this case, there is no other explanation for the veteran's 
chloracne.  Further, and significantly in the Board's 
estimation, medical treatment records dated in March 2001, as 
well as the April 2001 VA general medical examiner, opined 
that the veteran's chloracne was probably related to Agent 
Orange exposure.  Moreover, although the statutory 
presumption has been rebutted, the Board cannot ignore the 
fact that the Secretary of VA has determined that a positive 
relationship exists between chloracne and herbicide exposure.  

For these reasons, the Board concludes that the veteran is 
entitled to a grant of service connection for his chloracne, 
not based on the rebuttable presumption in 38 C.F.R. 
§ 3.309(e) but rather on the medical opinion evidence of 
record.  See Combee. Accordingly, the benefit sought on 
appeal is allowed.  

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure or as secondary to 
service-connected PTSD.

Relevant law and regulations

Service connection

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

The Board notes that service connection presupposes a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  A "current disability" 
means a disability shown by competent medical evidence to 
exist.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).

Hypertension

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2005).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau, 
2 Vet. App. at 143.



Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran is seeking service connection for hypertension on 
both a direct basis and also as secondary to his service-
connected PTSD.  

With respect to Hickson/Wallin element (1), a thorough review 
of the competent medical evidence does not reflect that the 
veteran has ever been diagnosed with hypertension, to include 
on his April 2001 VA general medical examination.  In fact, 
the April 2001 VA examiner noted, in pertinent part, that the 
veteran denied hypertension, and that his blood pressure  had 
been normal.  VA outpatient records include blood pressure of 
124/86 in March 2001; 129/85 in December 2001, and 136/80 in 
February 2002.  

The veteran referred to three partial blood pressure readings 
on his VA Form 9 which he stated a doctor had informed him 
indicated borderline hypertension.  
The numbers provided by the veteran ("bottom number 
[evidently meaning diastolic] 90/86/84") are hardly 
indicative of diastolic readings predominantly 90 or greater.  
Moreover, the veteran's account of what a clinician 
purportedly said, filtered as it is through his own 
sensibilities, is not credible evidence, especially as the 
Board has already determined his contentions do not 
constitute competent medical evidence.  Cf. Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The veteran has been accorded ample opportunity to furnish 
competent medical evidence which includes a diagnosis of 
hypertension; he has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

In short, Hickson/Wallin element (1), a current diagnosis of 
hypertension, has not been satisfied, and the veteran's claim 
fails on that basis.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].

For the sake of completeness, the Board will address the 
remaining Hickson/Wallin elements, starting first with the 
direct service connection claim.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), the veteran's service 
medical records do not contain any competent medical findings 
of hypertension during active service, nor is there any 
reference to elevated blood pressure readings consistent with 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2005).  His 
blood pressure was 120/76 on his August 1970 separation 
examination.  There is also no competent medical evidence of 
hypertension in the post-service medical records.  
Accordingly, hypertension was not manifest to a compensable 
degree within the first presumptive post-service year.

With respect to Hickson element (3), medical nexus, in the 
absence of a current disability medical nexus is an 
impossibility, and indeed no medical nexus opinion appears of 
record.   Moreover, hypertension is not one of the 
disabilities presumptively associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e) (2005).  Thus, this 
element, too, has not been satisfied.

With respect to the secondary service connection claim, 
service connection has been granted for PTSD.  Wallin element 
(2) is thus satisfied.  With respect to element (3), as noted 
above no competent medical nexus evidence exists.  In the 
absence of the actual existence of hypertension, such an 
opinion would manifestly be an impossibility.

To the extent that the veteran contends that he has 
hypertension which is related to his military service or to 
the service-connected PTSD, it is well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for respiratory 
disorder, to include as due to herbicide exposure.

Analysis

A June 2001 CT scan resulted in findings which it was stated 
"likely reflect infectious/inflammatory process such as 
granulomatous disease or pneumoconiosis."  Subsequent 
medical treatment records include assessments of nodular 
interstitial pattern on CXR/CT, history of pneumoconiosis, 
and history of asbestos exposure.  Consequently, it appears 
that Hickson element (1) is satisfied.

Turning to Hickson element (2), the Board will separately 
address disease and injury. 

With respect to disease, there is no evidence of respiratory 
problems in the service medical records.  The veteran's lungs 
were evaluated as normal on his August 1970 separation 
examination, and chest X-ray was within normal limits.  
Indeed there were no findings indicative of respiratory 
problems until many years after his separation from service.  

Concerning in-service injury, as discussed above the veteran 
was presumptively exposed to herbicides during his active 
service in the Republic of Vietnam. 
To that extent only, element (2) has been satisfied.

With respect to element (3), the Board notes that the only 
respiratory disabilities for which the Secretary has 
determined that a positive relationship exists with herbicide 
exposure are certain respiratory cancers.  See 38 C.F.R. 
§ 3.309(e) (2005).  Moreover, the Secretary has specifically 
stated that respiratory disorders other than these cancers 
are not presumptively related to herbicide exposure.  See 68 
Fed. Reg. 27,630 -27,641 (2003).  Here, the veteran has not 
been shown to have respiratory cancer.  Accordingly, service 
connection may not be granted based upon the veteran's 
presumed exposure to herbicides in Vietnam.  

The Board further notes that there is no competent medical 
opinion of record which links the veteran's current 
respiratory disorder to any other incident of his military 
service.  See Combee, supra.  To the extent that the veteran 
himself has advanced such argument, as explained above his 
lay opinion is entitled to no weight of probative value.  See 
Espiritu, supra.  The Board additionally observes in passing 
that the veteran was a coal miner for 27 years after service 
and has admitted to a 25 year smoking history.

For these reasons, the Board finds that Hickson element (3) 
has not been satisfied as to this issue.  Accordingly, the 
claim of service connection for a respiratory disorder is 
denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for chloracne is granted.

Entitlement to service connection for hypertension, to 
include as due to herbicide exposure or as secondary to 
service-connected PTSD, is denied.

Entitlement to service connection for respiratory disorder, 
to include as due to herbicide exposure, is denied.


REMAND

For reasons stated immediately below, the Board has 
determined that the remaining three issues on appeal must be 
remanded for additional development. 

4.  Entitlement to service connection for a disorder of the 
prostate, to include as due to herbicide exposure.

With respect to the veteran's claim of service connection for 
prostate problems, the Board notes that treatment records 
dated in March 2001 show an assessment of mild prostatitis.  
In addition, the veteran was diagnosed with benign prostatic 
hypertrophy on April 2001 VA general medical examination.  
[Although prostate cancer is listed as an Agent Orange-
related disease, prostatitis and prostatic hypertrophy are 
not.  See 38 C.F.R. § 3.309(e) (2005).]  

The March 2001 treatment records state, in pertinent part, 
that his mild prostatitis "may be related to agent orange."    

The Board observes that the Court has held that a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a plausible claim."  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Nevertheless, the March 2001 treatment records do provide 
some evidence suggesting a link between the veteran's current 
prostate problems and active service in accord with Combee, 
supra.  

The Court has held that when the medical evidence of record 
is insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination.  See Colvin, 1 Vet. App. at 175.  In this case, 
the Board concludes that a medical opinion is necessary to 
determine whether the veteran's current prostate problems are 
causally related to active service, to include his presumed 
in-service herbicide exposure.


5.  Entitlement to service connection for peptic ulcer 
disease, to include as due to herbicide exposure or as 
secondary to service-connected PTSD.

Regarding the veteran's peptic ulcer disease claim, the Board 
notes that he was diagnosed with this disability by the April 
2001 VA general medical examination.  As discussed above, 
service connection has been granted for PTSD.

The Court has held that, in situations in which there is 
competent evidence of a current disability and there also 
exists a service-connected disability, VA is to obtain a 
medical opinion as to whether there is a nexus between the 
claimed disability and the service-connected disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the Board is remanding this issue for a medical 
opinion.  The examiner should also address whether the 
claimed peptic ulcer disability is directly related to active 
service, to include the presumed in-service herbicide 
exposure.

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

As mentioned above, the VCAA mandates that VA must inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  Further, 
the Court held in Dingess/Hartman that the information 
provided to the veteran should include information regarding 
the appropriate disability rating.  However, no such 
information appears to have been provided to the veteran 
regarding his claim for an initial compensable rating for his 
hearing loss.  Therefore, the Board concludes that a remand 
is required to insure the veteran receives adequate 
notification in this case.

The Board also notes that the veteran's representative 
contended in a June 2006 statement that the hearing loss 
warranted consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) (2005).  The RO should address 
this contention.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance].
 
The Board further notes that in the June 2006 statement, the 
representative criticized the adequacy of the April 2001 
audiological evaluation accorded to the veteran in that it 
was conducted in a sound-proof room.  However, the 
representative also acknowledged that this procedure was in 
accord with VA's standard procedures for audiology 
examinations.  No other deficiency in the examination was 
alleged, nor has it been contended that the veteran's hearing 
loss has increased in severity since the April 2001 
examination.  Thus, the Board does not find that a new 
examination is warranted based on the facts of this case.  

On remand the veteran will have the opportunity to present 
medical evidence which reflects his hearing loss is of such 
severity as to warrant a compensable rating.
See 38 U.S.C.A. § 5107(a) (West 2005) [it is a claimant's 
responsibility to support a claim for VA benefits].

For the reasons stated above, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  A VCAA letter addressing the issue of 
entitlement to an initial compensable 
rating for service-connected hearing loss 
must be provided to the veteran.

2.  VBA must arrange for the veteran's 
claims folder the be forwarded to a 
physician who should to address the 
nature and etiology of his prostate 
problems and peptic ulcer disease.  The 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
either the prostate disability or the 
peptic ulcer disease developed as a 
result of the veteran's active service, 
to include his presumed in-service 
herbicide exposure.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not  that the 
veteran's PTSD caused or aggravated the 
peptic ulcer disease.

If physical or psychological 
examination(s) or diagnostic testing are 
deemed by the examiner to be necessary, 
such should be scheduled.  A report or 
reports should be prepared and associated 
with the veteran's VA claims folder.   

3.  After completing any additional 
development and/or notification deemed 
necessary, VBA should readjudicate the 
issues on appeal.  Readjudication of the 
hearing loss claim should reflect 
consideration of whether an 
extraschedular rating is warranted 
pursuant to 38 C.F.R. § 3.321(b)(1) 
(2005).

If the benefits requested on appeal remain denied, in whole 
or in part, the veteran should be furnished a SSOC and be 
allowed an appropriate opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted as to 
any issue.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


